Citation Nr: 0600357	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  93-22 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran had periods of active duty for training from May 
1973 to November 1973, and from July 6, 1975, to July 20, 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that continued the 
veteran's evaluation for her service connected schizophrenia 
at a 50 percent evaluation.  This issue has been remanded 
numerous times by the Board for further development, and now 
again returns to the Board.


FINDING OF FACT

The veteran's schizophrenia is currently manifested by 
minimal symptomatology, with adequate hygiene, no obsessional 
activities, and generally fair judgment and insight, with a 
GAF of 65-70, consistent with a finding of no more than 
considerable impairment of social and industrial 
adaptability, or occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 9204 (1996, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in June 
2004.  Since this letter fully provided notice of elements 
(1), (2), (3), and (4) see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) dated April 1992, the Board Remands dated October 
1995, August 1998, and December 2003, and the supplemental 
SOCs (SSOCs) dated July 1993, August 1992, February 1998, May 
2003, and May 2005, she was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  She was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the May 
2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in June 2004 was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA outpatient records, private treatment records, and several 
VA examination reports have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that she has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Historically, the Board notes that the veteran was first 
granted service connection for schizophrenia by a November 
1978 Board decision, based on the veteran's service medical 
records and the evidence of record at that time.  The veteran 
was initially given an evaluation of 30 percent, which was 
increased to a 50 percent evaluation by a December 1989 Board 
decision, based on a report of VA examination.

In July 1990, the veteran applied for an increased rating for 
her service-connected schizophrenia.  The veteran was denied 
an increased rating by an October 1990 rating decision, and 
this appeal ensued.  

The Board notes that the evidence of record contains service 
medical records and post-service medical records, which will 
be addressed as pertinent, particularly, private treatment 
records, VA examination reports, and VA records for 
hospitalization and outpatient treatment.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on her behalf.  
The Board will summarize the relevant evidence where 
appropriate.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

As noted, it is maintained that the disability evaluation 
currently assigned to the veteran's schizophrenia is not 
adequate.  In this regard, it is pointed out that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that, unless 
otherwise specified, the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.   38 C.F.R. § 4.7 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where, as here, 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The Board notes that the regulations pertaining 
to mental disorders were revised during the course of this 
appeal.  Effective November 7, 1996, the rating schedule for 
mental disorders was amended.  61 Fed. Reg. 52700 (Oct. 8, 
1996).  Therefore, the veteran's claim for an increased 
rating for schizophrenia will be evaluated under both the new 
and old law.  

The rating criteria in effect prior to November 7, 1996, 
provided a 50 percent rating for schizophrenia with 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating required symptomatology 
which was less than that required for a 100 percent 
evaluation, but which nevertheless produced severe impairment 
of social and industrial adaptability.  A 100 percent rating 
required active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability.  38 C.F.R. § Part 
4, Diagnostic Code 9204, effective prior to November 7, 1996.

Under the revised rating criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9204 (2005).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

It should be noted that GAF scores are but one piece of 
information to be examined, and the Board is obligated to 
review all pertinent evidence and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 50 percent 
disabled for her service-connected schizophrenia.  In this 
regard, the Board looks particularly at the evidence of 
record as noted below.  

The veteran was hospitalized from June 1990 to August 1990 
with insomnia, family problems, social isolation and thoughts 
of harming self, but was coherent and relevant on admission, 
not delusional, affect was of depression and mood was 
congruent.

The veteran was again hospitalized from October 1990 to 
December 1990 with suicidal thoughts, irritable and hostile 
behavior, restricted affect, mood down, with judgment and 
insight impaired.  The veteran was discharged as not suicidal 
or homicidal, was calm, cooperative, spontaneous, logical, 
coherent, and relevant, oriented, with appropriate affect, 
and good mood, with judgment and insight acceptable.  The 
veteran received a temporary total evaluation for this 
hospitalization period.

The veteran was again hospitalized from January 1991 to March 
1991, for depressed mood, anhedonia, and ideas of harm to 
self under the spell of hallucinated voices.  She was noted 
to be alert and oriented, coherent and relevant; mood was 
depressed and affect was constricted, insight and judgment 
were impaired.  She was discharged as not suicidal, better 
but still depressed and worried, unable to work, but capable 
of handling funds.  She also received a temporary total 
evaluation for this period of hospitalization.

The veteran was hospitalized from June 1991 to August 1991 
for depressive symptoms and marital problems.  The veteran 
was again hospitalized from September 1991 to November 1991 
for  recurrent depressive symptoms and a reaction to her 
divorce.

The veteran was hospitalized from January 1992 to March 1992, 
due to sadness, insomnia, and suicidal rumination, but was 
discharged in full contact with reality, not psychotic, 
suicidal, or homicidal, and slightly depressed.  The veteran 
received a temporary total evaluation for hospitalization 
during this period.

A VA examination of October 1992 noted depressive 
symptomatology and social isolation, with poor sleep.  The 
veteran was found to be not actively hallucinating, but had 
some paranoid and referential thoughts.  Her affect was flat, 
and her mood was depressed. She was oriented, but her 
judgment and insight were poor.

The report of a September 1996 VA examination indicated that 
the veteran had an appropriate affect, with coherent, 
relevant, and well organized thoughts, with referential ideas 
but no delusional disorder and no perceptive disorder.   She 
was also found to be well oriented, with memory preserved.  
The veteran at that time was diagnosed with schizophrenia 
undifferentiated type, in partial remission, and borderline 
personality disorder, with a GAF of 65 to 70.

The report of an October 1996 psychiatric evaluation 
indicated that the veteran was alert and oriented times 
three, euthymic with a full range of affect, attention memory 
and concentration were good, the veteran not suicidal or 
homicidal, insight and judgment were fair, and she had good 
impulse control.  The veteran was diagnosed with 
schizophrenia, chronic, undifferentiated type, in partial 
remission, and borderline personality disorder, with a 
current GAF of 65-70, which the examiner indicated was 
indicative of moderate difficulty in occupational function.

The report of a March 2003 VA examination indicates that the 
veteran's speech was spontaneous, and mood was depressed with 
restricted affect.  The veteran was logical, relevant, and 
coherent.  She was not suicidal or homicidal, with no 
perceptual disorders, and cognitive functions grossly intact, 
with adequate social judgment, with poor insight into her 
psychiatric condition.  She had the ability to maintain 
personal hygiene and other activities of daily living, with 
no panic attacks, no impaired impulse control, but she did 
report trouble sleeping.  Diagnoses included schizophrenia, 
chronic, residual type, with traits of borderline personality 
disorder, and a GAF of 65-70.

A December 2003 private psychiatric evaluation indicates that 
the veteran had lately had major depression and anxiety 
symptomatology due to a hostile work environment, and that 
the veteran had schizoaffective disorder by history only.

The Board also notes that the veteran is still being seen 
periodically in counseling for treatment, as she has been 
throughout the course of this appeal.

The Board finds this level of symptomatology consistent with 
a finding of occupational and social impairment with reduced 
reliability, and productivity, or considerable impairment of 
social and industrial adaptability, such that a 50 percent 
rating would be warranted, the rating the veteran is 
currently receiving.

The Board notes that the preponderance of the evidence of 
record does not show that the veteran has such symptomatology 
as obsessional rituals, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression, 
neglect of personal appearance and hygiene, inability to 
establish and maintain effective relationships, or severe 
impairment of social and industrial adaptability, such that a 
higher rating would be warranted.  It is noted in this regard 
that the veteran has been able to maintain a relationship 
with her husband and children, and been generally able to 
maintain employment; her most recent examination of December 
2003 found that she had schizoaffective disorder by history 
only, with no current manifestations, and attributed findings 
of major depression and anxiety to a hostile work 
environment, not due to her service-connected disability.  
She has consistently been found to maintain adequate grooming 
and hygiene, and there has been no evidence offered to show 
she at any time has engaged in obsessional rituals or suffers 
from near continuous panic.  Furthermore, her GAFs have been 
found to be in the 65-70 range, indicative of only mild 
symptomatology.  While she was found to have a GAF of 50 in 
December 2003, it is noted again that this examination 
indicated that the veteran's symptomatology at that time was 
due to her depression and anxiety related to her work 
environment, and not due to her schizoaffective disorder, 
which was noted to be by history only, and compensated for at 
that time.

For these reasons, the Board concludes that entitlement to a 
rating in excess of 50 percent for schizophrenia is not 
established.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 9204 as in effect before and after 
November 7, 1996.

The Board has also considered the issue of entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, there is no indication in the record 
that the veteran's service-connected schizophrenia is in any 
way exceptional or unusual so as to render impractical the 
application of regular schedular standards.  There has been 
no showing that the veteran's service-connected schizophrenia 
has markedly interfered with her employment or required 
frequent hospitalizations.  The Board notes that while, early 
in the course of this appeal, the veteran had to be 
hospitalized several times for apparent temporary increases 
in her symptomatology, the Board feels these temporary 
exacerbations were acute and transitory, and were adequately 
evaluated in the temporary total evaluations she received 
during three of these hospitalizations.  Thus, a referral for 
an evaluation on an extraschedular basis is not warranted.  
The Board is, therefore, not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of an increased rating 
for the veteran's service-connected schizophrenia.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for 
schizophrenia is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


